 


109 HR 4114 IH: Energy Price Discipline Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4114 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. LoBiondo (for himself, Mr. Smith of New Jersey, and Mrs. Emerson) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit the sale of crude oil, gasoline, diesel fuel, natural gas, or petroleum distillates at an unjust or unreasonable price. 
 
 
1.Short titleThis Act may be cited as the Energy Price Discipline Act of 2005.  
2.Unjust or unreasonable fuel pricing It shall be unlawful for any entity engaged in the petroleum or gasoline business to sell crude oil, gasoline, diesel fuel, natural gas, or petroleum distillates at an unjust or unreasonable price. 
3.Federal Trade Commission rulemakingNot later than 90 days after the the date of the enactment of this Act, the Federal Trade Commission shall promulgate any rules necessary to enforce this Act. Such rules shall establish what constitutes an unjust or unreasonable price for purposes of this Act. In promulgating such rule, the Commission shall consider the following factors: 
(1)The relation of the price to the prevailing price of that commodity in the market in the same geographic region during the previous 12-month period. 
(2)Shipping, manufacturing, or other costs to the entity. 
(3)Whether there has been a national or regional disruption in the supply of the commodity. 
(4)Whether there is any indication of the entity taking unfair advantage of any circumstances. 
4.Enforcement by the Federal Trade Commission 
(a)Unfair and Deceptive Act or PracticeA violation of section 2 and the rules promulgated pursuant to this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). 
(b)EnforcementThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. 
(c)Priority of Enforcement ActionsIn enforcing section 2, the Federal Trade Commission shall give priority to enforcement actions concerning any entity engaged in the petroleum or gasoline business earning profits in the refining, sale, exchange, or shipping of crude oil, gasoline, diesel fuel, natural gas, or petroleum distillates in excess of $500,000,000 per year. 
(d)civil PenaltiesConsistent with section 5 of the Federal Trade Commission Act (15 U.S.C. 45), an entity engaged in the petroleum or gasoline business that violates section 2 shall be subject to a fine of not more than $11,000 per violation. 
5.Criminal penaltiesAny person who violates section 2 shall be fined under title 18, United States Code— 
(1)if a corporation, not to exceed $100,000,000; or 
(2)if any other person, not to exceed $1,000,000, or imprisoned for not more than 10 years, or both. 
6.Definitions 
(a)EntityFor the purpose of this Act, the term entity engaged in the petroleum or gasoline business means an individual or corporation engaged in the refining, sale, exchange, or shipping of crude oil, gasoline, diesel fuel, natural gas, or petroleum distillates. 
7.Effect on other lawsNothing in this Act annuls, alters, or affects in any manner the meaning, scope, or applicability of the laws of any State or subdivision of a State relating to price gouging, except to the extent those laws are inconsistent with the provisions of this Act, and then only to the extent of the inconsistency. 
 
